Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment fled February 16, 2021.   
 
Response to Arguments
3.	Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.   
Applicant argues that none of the cited references, alone or combined, teach or suggest "...inputs based on implicit and explicit action, wherein the implicit action can be selected from a group consisting of: pen pressure and time of stroke and the explicit action can be selected from a group consisting of: assigning threshold for the user generated strokes, assigning weights to the different layers on the canvas and assigning weights to the user generated strokes..." (Emphasis added). 
The examiner respectively disagrees because as given rejection below Park at [0010] teaches in accordance with an example of the disclosure, a method of displaying an image by a user terminal is provided. The method includes: receiving first input information based on a sketch drawn by a user; in response to the first input information, acquiring and displaying an image that is the same or similar to the sketch as a first search result. At [0150] Park further describes considering input information related to the drawn sketch 711. The processor 190 of the user terminal 11 may be configured to receive first input information related to the drawn sketch 711. The received first input information may be, for example, a coordinate value related to a trace of the drawing, a speed of the drawing, a pressure of the drawing, a section of the drawing, a time of the drawing, an image of the drawn sketch, a changed underdrawing image, or the like. Thus, it the examiner position that Park discloses that at least a time of the drawing, 
Thus, PARK disclose the argued limitation.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al (US 2017/0262479) in view of Park et al (US 2016/0203194).
 Note: the highlighted portions shown below are from Chester.
As per claim 1 (computer system), 8 (computer program product) and 15 (method), Chester discloses computerized method (flowchart of Fig. 3),  system (architecture 100 of Fig. 1) and computer program product  (memory 232, Fig. 2) of providing sketch-based retrieval, comprising: 
rendering a canvas for receiving inputs including user generated strokes, and for extracting features associated with the inputs ([0069] FIGS. 6A-6E example illustrations of a prioritizing a set of images identified as responsive to a user drawing based image search query according to certain aspects of the subject technology. Specifically, FIG. 6A provides an example user interface 600 for initiating a user drawing based image search via an application 222 responsive to a user drawing serving as an image search query), wherein the inputs include different layers on the canvas (see different features or shapes of inputted strokes to draw a bicycle such as circles, triangles, handle bars and seat that makes fear in Fig.  6D followed by Fig.  6E);
assigning an importance to the inputs ( [0069] FIGS. 6A-6E example illustrations of a prioritizing a set of images identified as responsive to a user drawing based image search query according to certain aspects of the subject technology. Also see [0041, 0042, 0047, and 0059]);
retrieving matches from a database based on extracted features and importance associated with the extracted features ([0047] For example, the processor 236 may generate the search results by obtaining images of the collection of images which correspond to the selected one or more feature vectors of the images (e.g., images with the smallest vector distances). Also see [0045, 0072]);
displaying a set of ranked images on the canvas based upon the retrieved matches ([0068] The processor 236 provides search results 514 with a ranking according to a vector distance relative to a feature vector of the user drawing. The processor 236 may provide the ranked search results 514 to the application 222 on the client 110 over the network 150 for display by an output device 214 of the client 110,  see for example Fig. 6E);
providing real-time feedback on the canvas to suggest improved inputs for the user, wherein the feedback system suggests the improved inputs by a display on the canvas proximate the entered inputs; ([0071] In some embodiments, the search results are provided at an interval of time. For example, if a user begins a complicated drawing stroke that takes about 10 seconds to complete, the processor 236 of the server 130 can receive a snapshot of the drawing at periodic intervals (e.g., every 100 milliseconds, every 50 milliseconds, every 10 milliseconds, or the like) from the client 110 so that more real-time feedback can be provided to the user before the user is expected to complete the drawing. Also see [0082]); and 
ranking retrieved matches for output in the interface ([0068] The processor 236 provides search results 514 with a ranking according to a vector distance relative to a feature vector of the user drawing. The processor 236 may provide the ranked search results 514 to the application 222 on the client 110 over the network 150 for display by an output device 214 of the client 110. Also see Abstract). 
 Chester further describes assigning an importance of the inputs (that is, the processor 236 may prioritize the search results based on the vector distance between the feature vector of the user drawing and the feature vectors of the images ([0041, 0047 and 0069], Figs. 6A-6E). 
But Chester falls short to disclose assigning an importance to the inputs based on implicit and explicit action, wherein the implicit action can be selected from a group consisting of: pen pressure and time of stroke and the explicit action can be selected from a group consisting of: assigning threshold for the user generated strokes; assigning weights to the different layers on the canvas and assigning weights to the user generated strokes.
Pak relates to a user terminal for displaying an image and an image display method thereof and, for example, to a method of searching for an image using a sketch drawn by a user. Park further discloses [0150] In response to the user input, the processor 190 of the user terminal 11 may be configured to receive first input information related to the drawn sketch 711. The received first input information may be, for example, a coordinate value related to a trace of the drawing, a speed of the drawing, a pressure of the drawing, a section of the drawing, a time of the drawing, an image of the drawn sketch, a changed underdrawing image, or the like. 
Park further discloses [0135] when similarity values between the sketch and the outlines of the images are within a predetermined range, the server 21 may determine the images within the range as the first search result. For example, when the Chamfer matching algorithm is used, score value may have a value closer to "0". In this case, images having the chamfer scores close to "0" included within the predetermined range may be determined as the first search result.
Thus, as described above a pressure of the drawing corresponds to pen pressure and a first search result having a score value corresponds to weight assigned to the user strokes. 
  

Chester and Park are analogous art because they are from the same field of endeavor, a method of searching for an image using a sketch drawn by a user.
At the time of the effective filling data of the invention, it would have been obvious to a person of ordinary skill in the art to combine the features or attributes described by Park for assigning the importance to the user inputs with Chester because when pieces of attribute information related to the drawn sketch or the found image are used together, the user may find a desired image more quickly (Park, 0177, 0186, and 216).  Therefore, it would have been obvious to combine Chester with Park to obtain the invention as specified in claims 1, 8 and 15.
  

As per claim 2 (system), 9 (computer program product) and 16 (method), Chester in view of Park further discloses that the strokes are submitted via a touch screen ( [0056] The client 110 may detect a touch input on a display screen of the client 110 as part of detecting one or more inputs from the user).
 But 
As per claim 3 (system), 10 (computer program product) and 17 (method), Chester in view of Park further discloses that the inputs include different layers on the canvas ([0049] For example, the convolutional neural network 234 can consist of a stack of eight layers with weights, the first five layers being convolutional layers and the remaining three layers being fully-connected layers [0033, 0054]. For example see at least different layers or shape features of a bicycle in Figs. 6E and 6F).

As per claim 4 (system), 11 (computer program product) and 18 (method), Chester in view of Park further discloses that the display on the canvas proximate the entered inputs includes at least one of: dashed lines, blinking lines, or colored shapes ([0070] In FIG. 6A, the user interface 600 includes an input section 601 and an output section 602. The input section 601 includes a blank canvas 603 for receiving a user drawing using one or more input tools (e.g., drawing line style, drawing line color, and drawing line size) from a control panel 604. [0074]In some aspects, the subsequent sequences of user drawing strokes involve different colors, different line weights (e.g., different brush thicknesses), and the like. Also see FIGS. 6A-6E Also see [0041, 0069, and 0075]).

As per claim 5 (system), 12 (computer program product) and 19 (method), Chester in view of Park further discloses that the real-time feedback highlights existing inputs as problematic ([0071] For example, if a user begins a complicated drawing stroke that takes about 10 seconds to complete, the processor 236 of the server 130 can receive a snapshot of the drawing at periodic intervals (e.g., every 100 milliseconds, every 50 milliseconds, every 10 milliseconds, or the like) from the client 110 so that more real-time feedback can be provided to the user before the user is expected to complete the drawing. Also see [0076]).

As per claim 6 (system), 13 (computer program product) and 20 (method), Chester in view of Park further discloses that the real-time feedback displays suggested inputs ([0076] In Fig.8A, the first image search query includes a first user drawing 805a identifying a first shape having a curved yellow-colored line. In this example, the convolutional neural network 234 identifies the first shape as a “banana" semantic concept, also see Figs. 8A-8D).

As per claim 7 (system), and 14 (computer program product), Chester in view of Park further discloses that collecting and analyzing user interaction history to enhance matching and ranking ([0041] The processor 236 of the server 130, upon receiving the search query for the image search engine 256, is configured to submit the search request for the search query to the image search engine 256. The processor 236 then receives an identification of plurality of images, having a similar semantic concept as the search query, from the collection of images 254 that are responsive to the search query, and is configured to provide a listing of the plurality of images with a ranking according to a vector distance relative to a feature vector of the user drawing).

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0054177) in view of Park et al (US 2016/0203194).
 Note: the highlighted portions shown below are from Wang.

As per claim 1 (system), 8 (computer program product) and 15 (method), Wang discloses computerized method (e.g., flowchart of Fig. 3), system (Fig. 1, 5 or 17) and computer program product (mass storage/memory 1912/1904,) of providing sketch-based retrieval ([0031] FIG. 1 is a block diagram of an example of an interactive sketch-based image search framework 100 according to some implementations herein. The framework 100 is capable of performing as a real-time sketch-based interactive image search system for indexing and searching millions of images), comprising: 
([0030] Implementations use  indexing and matching framework disclosed herein to provide a real-time sketch-based image search system , Fig. 1), comprising:
 rendering a canvas for receiving inputs including user generated strokes, and for extracting features associated with the inputs, wherein the inputs include different layers on the canvas ([0081] FIG. 11 is an example of a user interface 1100 according to some implementations.  The query input interface 1108 may include a canvas or input panel 1110 as an area where users may express their ideas.  Also see Fig. 2A-2C); 
assigning an importance to the inputs ([0032]Search engine 114 also includes a matching component 120 configured to receive the sketch input 118 and carry out a matching and ranking function for locating one or more images 106 that correspond to the sketch input 118.also see [0074]);
 retrieving matches from a database based on extracted features and importance associated with the extracted features ([0075] For query to database matching implementations herein may construct an index similar to the index 1000 for the distance maps of all database images. Consequently, after obtaining the image ID lists retrieved from database-to-query and query-to -database matching, the final resulting image list may be easily calculated according to Equation (6). Also see Fig. 2A-2C);

displaying a set of ranked images on the canvas based upon the retrieved matches ([0039] At block 310, the located images are returned and displayed to the user as feedback. If the user is not be satisfied with the results of the search, the user can further refine the sketch interactively in real-time and the process returns to block 304 to process the refined sketch as the query input. The user may continue to interactively refine the sketch until the desired results are achieved. Also see Figs. 2a-2c);
The matching component 120 identifies one or more images corresponding to the sketch input 118, and the user interface component 116 outputs one or more of the identified images as results 122. The results 122 may be displayed or otherwise provided as feedback 124 in real-time to the user. If the user is not satisfied with the results 122, the user may interactively modify the sketch input 118 such as by adding additional curves to the sketch, deleting or erasing curves or portions of curves, or the like.  Also see [claim 15 [0049] providing the at least one image as feedback in response to the sketch query input); and 
ranking retrieved matches for output in the interface ([0032] Search engine 114 also includes a matching component 120 configured to receive the sketch input 118 and carry out a matching and ranking function for locating one or more images 106 that correspond to the sketch input 118. Also see [0066, and 0069]). 
But Wang falls short to disclose assigning an importance to the inputs based on implicit and explicit action, wherein the implicit action can be selected from a group consisting of: pen pressure and time of stroke and the explicit action can be selected from a group consisting of: assigning threshold for the user generated strokes; assigning weights to the different layers on the canvas and assigning weights to the user generated strokes.
Pak relates to a user terminal for displaying an image and an image display method thereof and, for example, to a method of searching for an image using a sketch drawn by a user. Park further discloses [0150] In response to the user input, the processor 190 of the user terminal 11 may be configured to receive first input information related to the drawn sketch 711. The received first input information may be, for example, a coordinate value related to a trace of the drawing, a speed of the drawing, a pressure of the drawing, a section of the drawing, a time of the drawing, an image of the drawn sketch, a changed underdrawing image, or the like. 
score value may have a value closer to "0". In this case, images having the chamfer scores close to "0" included within the predetermined range may be determined as the first search result.
Thus, as described above a pressure of the drawing corresponds to pen pressure and a first search result having a score value corresponds to weight assigned to the user strokes. 
  

Wang and Park are analogous art because they are from the same field of endeavor, a method of searching for an image using a sketch drawn by a user.
At the time of the effective filling data of the invention, it would have been obvious to a person of ordinary skill in the art to combine the features or attributes described by Park for assigning the importance to the user inputs with Wang because when pieces of attribute information related to the drawn sketch or the found image are used together, the user may find a desired image more quickly (Park, 0177, 0186, and 216).  Therefore, it would have been obvious to combine Wang with Park to obtain the invention as specified in claims 1, 8 and 15.

As per 2 (system), 9 (computer program product) and 16 (method), Wang in view of Park  further discloses that the strokes are submitted via a touch screen ([0118] The display device 1908, such as a monitor, display, or touch screen, may be included in some implementations for displaying the user interface 1918 and/or an input image to a user. Also [0082]).

the user inputs include different layers on the canvas, Figs. 2A through Fig. 2C. Also see [0033]).
 
As per 4 (system), 11 (computer program product) and 18 (method), Wang in view of Park  further discloses that the display on the canvas proximate the entered inputs includes at least one of: dashed lines, blinking lines, or colored shapes ([0033] As illustrated in FIG. 2C, in this example, the user adds additional sketch curves 212, 214, 216, and the framework 100 returns a third plurality of images 218 based upon sketch curves 202, 208, 212, 214, and 216 as the sketch input submitted as the query. Thus, from the foregoing example, it may be seen that the user can interactively refine the sketch input in real-time using the user interface to locate one or more images that match a search intention).

As per 5 (system), 12 (computer program product) and 19 (method), Wang in view of Park further discloses that wherein the real-time feedback highlights existing inputs as problematic. ([0032]The matching component 120 identifies one or more images corresponding to the sketch input 118, and the user interface component 116 outputs one or more of the identified images as results 122. The results 122 may be displayed or otherwise provided as feedback 124 in real-time to the user. If the user is not satisfied with the results 122, the user may interactively modify the sketch input 118 such as by adding additional curves to the sketch, deleting or erasing curves or portions of curves, or the like. Also see [0033]). 

As per 6 (system), 13 (computer program product) and 20 (method), Wang in view of Park further discloses that wherein the real-time feedback displays suggested inputs ([0084] for example, the user may draw one or more curves 1130, enter a keyword in text input block 1202, and then draw one or more additional curves, such as for interactively refining the sketch query in response to results displayed as feedback in the results window 1104. Also see [0033, 0049] and claim 15).

As per 7 (system), and 14 (computer program product),  Wang in view of Park further discloses that collecting and analyzing user interaction history to enhance matching and ranking ([0030] Implementations use the indexing and matching framework disclosed herein to provide a real-time sketch-based image search system. Further, in order to improve the retrieval precision and the user search experience, implementations provide an interactive user-friendly interface, which enables users to flexibly formulate and refine their queries interactively. Also see 0031, 0032 and 0070]).
 

CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wang et al (US 20140169683 A1) is directed to an image retrieval method.
 The method includes detecting an outline of an image and obtaining an outline feature of the image, generating an index list in an image database according to the outline feature, and obtaining a sketch input by a user and retrieving images containing the sketch from the index list. The various embodiments of the present disclosure also provide an image retrieval device and a real-time drawing prompting method and device. The various embodiments of the present disclosure can rapidly and precisely retrieve image information based on contents, and the user can rapidly retrieve desired images by inputting a sketch. The real-time drawing prompting method and device can provide the limner with real-time guidance based on the retrieval of a sketch map.
Albrecht (US 20140108016 A1) is directed to retrieving pictures from sketches. [0003] In one embodiment, the tools and techniques can include receiving a graphical sketch (such as receiving such a sketch from a user input at a computing device or receiving such a sketch from another computing environment where the sketch was provided as user input), the sketch including one or more representations of text. A query can be automatically generated from the sketch. The generation of the query can include automatically recognizing the text and automatically representing the text in the query. The query can be run to identify a picture in response to the query, with the text describing one or more non-textual features of the picture. The picture can be returned, such as in response to the receipt of the graphical sketch.
Chen et al (US 20130076773 A1) is directed to nonlinear revision control system and method for images. At [0036} Chen describes assigning an importance to user inputs. After assigning visual importance values to all nodes, the DAG is traversed in the DFS order and accumulates the visual importance values. Once the accumulated value is higher than the threshold value of current resolution, the corresponding nodes in the DAG are clustered into a single RevG node. After the node clustering, the graph edges are added back.
7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
 
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR 
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.  
/TADESSE HAILU/Primary Examiner, Art Unit 2173